Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 22, 2021

The Court of Appeals hereby passes the following order:

A22E0017. KACZOROWSKI v. KACZOROWSKI.

      The RULE 40(B) EMERGENCY MOTION for AN EXTENSION OF TIME
in which to file an Application for Discretionary Appeal in the above-styled case is
hereby GRANTED until 12/13/21.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/22/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.